Citation Nr: 0813034	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-25 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to January 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

The veteran requested a Travel Board hearing in conjunction 
with the current claim.  The hearing was scheduled and 
subsequently held in May 2006.  The veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

The claim currently on appeal was previously before the Board 
in January 2007 and was remanded for additional evidentiary 
development.  The claim is now before the Board for final 
appellate consideration.   


FINDINGS OF FACT

1.  The evidence of record shows that the veteran's ship was 
engaged in combat.

2.  The veteran has PTSD that is linked by competent evidence 
to combat experiences.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. § 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).  

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2007); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  
VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (February 8, 2000).  

If VA determines that the veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.   See Moreau, 9 Vet. App. at 396.  

Factual Background and Analysis

In this case, the veteran contends that his PTSD is related 
to service, and particularly to various events he experienced 
while serving in the Navy off of the waters of the Republic 
of Vietnam.  

Service personnel records (SPRs) reflect that the veteran had 
active service from April 1967 to January 1971, with service 
on the U.S.S. Ingersoll (DD-652) from January 1968 to March 
1969.  The U.S.S. Ingersoll was deployed from June to 
December 1968 and was eligible for Hostile Fire Pay from July 
to November 1968.  The veteran's military occupational 
specialty (MOS) was "radar repairman" and his DD-214 Form 
shows that he was awarded the National Defense Service Medal 
and the Vietnam Service Medal.  

According to a statement dated October 2001, the veteran 
reported the occurrence of numerous stressful events while 
stationed on the U.S.S. Ingersoll.  Notably, the veteran 
stated that he was aboard the U.S.S. Ingersoll in October 
1968 when it "attacked Han Matt Island, about 100 miles 
North of the DMZ."  During this mission, the veteran 
indicated that at least one of the ships in the attack group 
came under fire from an enemy gun battery.

The Board notes that the 1968 command history of the U.S.S. 
Ingersoll (DD-652) is associated with the veteran's claims 
file.  During October 1968, the U.S.S. Ingersoll participated 
in surveillance activities, including Operation Sea Dragon, 
and engaged enemy watercraft.  For instance, on October 27, 
1968, the U.S.S. Ingersoll opened fire on "probable enemy 
traffic" while conducting surveillance off of the coast of 
North Vietnam with the U.S.S. Canberra (CA-70).  Six enemy 
watercraft were subsequently destroyed.  Three days later, on 
October 30, 1968, the U.S.S. Ingersoll destroyed five 
watercraft while on patrol approximately 15,000 yards off of 
the coast of North Vietnam.  On October 31, 1968, the U.S.S. 
Ingersoll destroyed two additional watercraft and forced 
another watercraft to beach.  A bombing halt was proclaimed 
by the President the following day. 

Service medical records (SMRs) associated with the veteran's 
claims file shows that he was afforded a clinical evaluation 
and physical examination in December 1966 prior to entering 
service.  The clinical evaluation was normal and no 
psychiatric abnormalities were noted at that time.  The 
veteran described his health as "fair" and provided a 
medical history in which he specifically admitted to being 
"always nervous around people."  No evidence of PTSD was 
noted at that time.

The veteran was also afforded a clinical evaluation in 
January 1971 prior to discharge from service.  The clinical 
evaluation was essentially normal, and no psychiatric 
abnormalities were noted at that time.

The first pertinent post-service treatment record is dated 
November 1997.  The veteran presented to VA for a psychiatric 
evaluation.  The examiner administered the Mississippi Combat 
Stress Scale, Beck Depression Inventory (BDI), and Million 
Clinical Multiaxial Inventory-II (MCMI-II).  The veteran 
reported participation in "shelling" various targets on 
land and sinking boats.  The veteran also stated that he 
witnessed a drunken sailor kick a young Chinese girl in the 
stomach while on shore leave.  The examiner noted that the 
veteran was prescribed Prozac by a private physician, and he 
diagnosed the veteran as having PTSD as well as depression, 
not otherwise specified.

The veteran underwent additional VA psychiatric evaluation in 
November 2001.  Psychometric testing administered at that 
time was interpreted to reveal persistent avoidance of 
stimuli related to the military as well as a numbing of 
emotional responsiveness.  The examiner diagnosed the veteran 
as having PTSD as well as depression, not otherwise 
specified.  

The veteran sought assistance in May 2006 for the purpose of 
establishing care at a VA medical facility.  The veteran's 
past medical history was significant for anxiety and PTSD.  A 
review of systems found no evidence of depression or 
treatment for psychiatric disorders.  The veteran was 
diagnosed as having depression, anxiety, and PTSD. 

The veteran testified before the undersigned VLJ in May 2006.  
The veteran stated that he was aboard the U.S.S. Ingersoll in 
North Vietnam shortly before the President authorized a 
bombing halt.  The veteran testified that this ship provided 
"gunfire support" to the Marines and the Army.  The veteran 
further testified that some of the ships in the attack group 
were subjected to enemy fire.  The veteran acknowledged that 
his primary duties included maintaining radar systems as an 
electronics technician.  The veteran also indicated that he 
occasionally had other responsibilities such as being an 
ammunition handler. 

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in connection with the current claim in October 
2007.  The veteran reported various periods of service in the 
Republic of Vietnam, including from June to December 1968.  
During the examination, the veteran stated that he was 
mentally healthy prior to entering service.  The veteran did 
not report any psychiatric treatment during service, but the 
veteran stated that he had a host of "emotional problems" 
in service and after discharge from service.  

The veteran indicated that he shelled various shore positions 
as well as destroyed moving ships at sea while he served in 
the Navy.  The veteran acknowledged that he was involved in 
activities which led to the death of enemy soldiers.  He also 
claimed that his boat had been "shot at" several times, and 
he expressed concern over any unintentional killing of 
civilians that might have occurred in the performance of his 
duties.  

The examiner noted that the veteran's major emotional 
problems from his service in the Navy and in Vietnam stemmed 
from (1) being "shot at" and (2) feeling guilty about any 
accidental loss of civilian life while shelling suspected 
enemy positions and boats.  The examiner diagnosed the 
veteran as having chronic symptoms of post-traumatic stress 
disorder as well as recurrent major depression.  An addendum 
dated November 2007 indicated that the examiner reviewed the 
veteran's claims file after the C&P examination and that 
there was no need for any additions or changes to the initial 
examination report.

The Board notes that veteran's wife and son as well as a co-
worker and friends submitted statements in support of his 
current claim.  Generally speaking, each of these statements 
discussed the veteran's psychiatric problems, identified the 
symptoms purportedly related to these psychiatric problems, 
and attempted to link the veteran's current psychiatric 
problems to his period of service.

Associated with the veteran's claims file is a letter dated 
April 2007 from J.M.R., the commanding officer of the U.S.S. 
Ingersoll (DD-652).  J.M.R. stated:

As the Commanding Officer of INGERSOLL 
during [Fall 1968], I can Certify that 
the ship conducted gun fire support 
against Hon Mat Island off the coast of 
North Vietnam in October 1968 the day 
before the Bombing Halt was directed by 
the President.  In that operation, 
INGERSOLL was subjected to gun fire 
from Hon Mat, however their fall of 
shot was short by approximately fifty 
yards.  In addition, INGERSOLL 
conducted shore bombardment against 
targets in North Vietnam that were 
spotted by Naval A-7 aircraft when in 
company with an Australian Destroyer.  
In night operations during that period, 
INGERSOLL was successful in sinking 
numerous Water Borne Logistics Craft in 
close proximity to the North Vietnam 
shore.

Also associated with the veteran's claims file is a medical 
opinion dated November 2007 authored by W. Kracke, M.D.  Dr. 
Kracke assessed the veteran's psychiatric condition over a 
period of five months.  During that time, Dr. Kracke 
obtained a complete childhood and social developmental 
history, pre-service history, service history, and post-
service history from the veteran.  Dr. Kracke opined that 
"with the highest degree of medical certainty," the 
veteran had "manifested and suffered from Post Traumatic 
Stress Disorder deriving directly from his military Vietnam 
Service."  Dr. Kracke further indicated that in his 
opinion, the veteran was more vulnerable to developing PTSD 
given his "protected and protective childhood" as well as 
his "somewhat rigid and consequently narrow worldview." 

Given the evidence of record, the Board concludes that the 
preponderance of the evidence supports a finding of 
entitlement to service connection for PTSD in this case.  The 
Board notes that 38 U.S.C.A. § 1154(a) provides that 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.

In this regard, it is noted that the veteran has a current 
diagnosis of PTSD and that he served on the U.S.S. Ingersoll 
(DD-652) during October 1968.   The command history of the 
U.S.S. Ingersoll revealed that the ship was engaged in active 
combat operations in the Republic of Vietnam during that 
time.  According to the April 2007 statement from J.M.R., the 
commanding officer, the U.S.S. Ingersoll was also subjected 
to enemy fire in October 1968 while on patrol.  The U.S.S. 
Ingersoll returned fire destroying enemy land positions and 
watercraft.  Additionally, the Board notes that the October 
2007 VA examination report and the November 2007 medical 
opinion from Dr. Kracke linked the veteran's current PTSD to 
his period of active service, and in particular, to his 
service on a ship that engaged in combat in the Republic of 
Vietnam.

Accordingly, the Board finds that the criteria of entitlement 
to service connection for PTSD have been met.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for PTSD is granted, subject to the law 
and regulations governing the payment of monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


